Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2020 has been entered. Claims 1 and 68 have been amended, with claims 1, 5-21, 68, 71, and 74-75 currently pending.
Response to Arguments
Applicant's arguments filed 02/12/2020 have been fully considered but they are not persuasive. Applicant alleges that Frelburger in view of Halmann fails to anticipate “the first sharing level indicating less authority to review diagnostic information, and the second sharing level indicates more authority than that associated with the first sharing level to review the diagnostic information”, as explicitly recited by the newly amended independent claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). When taken together, with the new modification of Jin, the skilled artisan would necessarily arrive at the claimed invention.
Applicant’s arguments for patentability of dependent claims 5-21, 71, and 74-75 solely rely on patentability of claims 1 and 68 by virtue of their dependency. In view of examiner's new grounds for rejection, claims 1 and 68 remain rejected, and as such the dependent claims 5-21, 71, and 74-75 similarly remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 14-15, 17-18, 21, 68, 71, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Frelburger et al., (US 6,475,146, hereinafter "Frelburger") and in further view of Halmann (US PG Pub 2012/0157844) and Jin et al., (US PG Pub 2010/0251109, hereinafter “Jin”).
Regarding claims 1, 21, and 68, Frelburger, drawn to a method for using personal digital assistants with medical ultrasound systems (see Abstract) discloses a method of sharing information by an ultrasound apparatus (see Abstract: "In addition, the personal information management ("PIM") functions of the PDA are integrated together and with the system control functionality to permit automated control and configuration of the ultrasound system based on data stored by the PIM applications."), the method comprising:
acquiring an ultrasound image of an object (see Col. 3, lines 47-63: "In operation, the processor 120 causes the transmit beamformer 110 to apply a voltage to the transducer 105. The transducer 105 vibrates and emits an ultrasonic beam into an object, such as human tissue (i.e., a patient's body). Ultrasonic energy reflected from the body impinges on the transducer 105, and the resulting voltages created by the transducer 105 are received by the receive beamformer 115. The processor 120 processes the sensed voltages to create an ultrasound image associated with the reflected signals and displays the image on a display device (not shown). The processor 120 can also store the generated image and other ultrasound examination data in the storage device 125 (e.g., a hard drive).");

transmitting to the second external device, the diagnostic information comprising the ultrasound image, and second ultrasound information about the ultrasound image, the second ultrasound information corresponding to the second sharing level (see Col. 14, lines 7-11: "Once the exam is complete, the sonographer accesses the report generation application on the PDA 140 which automatically downloads the examination results and stored images and associates them with any notations or annotations created by the sonographer during the exam." See also Col. 14, lines 16-22: "The patient is then shown out of the examination room and the sonographer undocks their PDA resetting all of the configuration settings, software licenses and access levels of the ultrasound system 100. The sonographer may then dock their PDA 140 with a central computer system to download the exam results and/or report."); and
displaying the second ultrasound information and the ultrasound image on the second external device (see Col. 9, lines 3-7: “As described above, in one embodiment, the PDA 140 is capable of displaying the images generated by the system 100.”).
However, Frelburger is silent with regards to identifying a first sharing level associated with a patient and a first external device of the patient, transmitting, to the first external device, a diagnostic 
Halmann, drawn to an ultrasound imaging and sharing device for sharing images to a user and a patient (see Abstract) teaches identifying a first sharing level associated with a patient and a first external device of the patient (see paragraph [0017]: “In a like manner, the second processor 145 can be in wired or wireless communication with a second user interface 160 for illustration to the patient 106.”), for sharing the ultrasound image between the first external device of the patient and the second external device of the medical professional, identifying a second sharing level associated with the user/clinician and a second external device of the use clinician (see paragraph [0020]: “Yet, the processor 135 can be configured to process the acquired ultrasound image data from the beamformer 125 with different processing steps or to include different textual information, review, measurement, diagnosis and analysis than compared to the processing of the ultrasound image data by the processor 145.” The processor 135 of the user/clinician allows for additional processing steps or textual information etc. to be added. The skilled artisan would recognize the distinction between the sharing levels of the user/clinician and the patient as noted in Halmann, as the user/clinician has access to tools that the patient does not, and therefore, makes the sharing levels different; see also paragraph [0033]: “In one example, the processing by the first processor 135 includes increasing a contrast of image data 190 illustrating a needle or probe 192 inserted into the patient 106, and wherein the processing by the second processor 145 does not perform processing to increase a contrast of image data 200 illustrating the needle or probe 192 in the creating the second display field or illustration 180 to show the patient 106.”); and transmitting, to the first external device 165, a diagnostic information, comprising the 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of Frelburger to include the identifying, sharing, and transmitting, as taught by Halmann, in order to allow for transmitting images to both the user and the patient, and to allow for presentation of functional data to the user and not the patient, as recognized by Halmann. 
Frelburger is further silent with regards to the first sharing level indicating less authority to review diagnostic information, and the second sharing level indicates more authority than that associated with the first sharing level to review the diagnostic information.

At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the sharing levels of Frelburger to include the differentiation of sharing levels, as taught by Jin, in order to allow for a more complex sharing structure between the medical professionals and the patients, as recognized by Jin.

Regarding claims 5 and 6, Frelburger discloses generating the ultrasound information by adding, to the ultrasound image, an annotation related to an entire ultrasound image or a portion of the ultrasound image, analyzing the ultrasound image; recommending the annotation related to the entire ultrasound image or the portion of the ultrasound image based on a result of the analyzing; and displaying the recommended annotation on the ultrasound image, (see Col. 13, lines 52-55: "During the examination, the sonographer may input into the PDA 140, or the ultrasound system 100, any written, typed or audio notations and annotations to the examination results.").

Regarding claims 14 and 15, Frelburger discloses receiving a message about the ultrasound image from the external device; and displaying the received message on a screen of the ultrasound 

Regarding claims 17 and 18, Frelburger discloses receiving control information from the second device; and executing a control command corresponding to the control information, wherein the control information comprises a control command for adding an annotation or a body marker (see Col. 13, lines 52-55: "During the examination, the sonographer may input into the PDA 140, or the ultrasound system 100, any written, typed or audio notations and annotations to the examination results.").

Regarding claim 71, Frelburger discloses an external device being a device of a medical professional remotely connected with a processor of the ultrasound apparatus (see Col. 13, lines 37-42: "Once the patient is in the examination room, or prior, the sonographer docks their PDA 140 to the ultrasound system 100. The PDA 140 immediately, or at a scheduled time, configures the ultrasound 

Regarding claim 75, Frelburger discloses the invention substantially as claimed, however is silent with regards to performing an initial analysis of the ultrasound image of the object, generating the diagnostic information based on the initial analysis, filtering the diagnostic information based on the first sharing level and the second sharing level, and generating the first ultrasound information corresponding to the first sharing level and the second ultrasound information corresponding to the second sharing level based on the filtering.
Halmann teaches performing an initial analysis of the ultrasound image of the object (see paragraph [0032]: “Act 310 includes receiving an ultrasound image data acquired by a transducer probe of an ultrasound imaging system.  Act 320 includes communicating the ultrasound image data to both a first processor and a second processor.”), generating the diagnostic information based on the initial analysis (see paragraph [0032]: “Act 325 includes processing the ultrasound image data by the first processor 135 so as to create the first display field or illustration 165 at the first interface 155 to show to the user or operator 104 (e.g., physician, clinician) of the ultrasound imaging system 100.”), filtering the diagnostic information based on the first sharing level and the second sharing level (see paragraph [0032]: “Act 325 includes processing the ultrasound image data by the first processor 135 so as to create the first display field or illustration 165 at the first interface 155 to show to the user or operator 104 (e.g., physician, clinician) of the ultrasound imaging system 100.  Act 330 includes processing the ultrasound image data by the second processor 145 so as to create the second display field or illustration 180 at a second interface 160 to show to the patient 106 of the ultrasound imaging system 100.”), and generating the first ultrasound information corresponding to the first sharing level and the second ultrasound information corresponding to the second sharing level based on the filtering (see 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of Frelburger to include the performing, filtering, and generating steps as taught by Halmann, in order to allow for the operation of the controller to carry out preprogrammed arrangements of the first visual illustration of the acquired ultrasound image data to the user simultaneously with the second visual illustration of the acquired ultrasound image data to the patient in accordance to at least a step of a medical procedure, as recognized by Halmann.

Claims 7-10, 11-13, and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger in view of Halmann and Jin, as applied to claims 1, 5-6, 14-15, 17-18, 21, 68, 71, and 75 above, and further in view of Grunwald et al., (US PG Pub 2002/0173721, hereinafter "Grunwald").
Regarding claims 7-10, Frelburger discloses annotating using the external device using a touch sensitive display (see Col. 7, lines 43-56). However, Frelburger is silent with regards to displaying an annotation list, receiving a selection from the annotation list, displaying the selected annotation on the ultrasound image, and providing an active annotation list about the annotation added, wherein the selection comprises a drag and drop input, and further comprising receiving a touch input of touching the annotation displayed, activating the annotation to be moved, receiving a drag input, and moving the touched annotation according to the drag input of the user.
Grunwald, drawn to a graphical user interface for ultrasound systems (see Abstract) teaches a displaying 3400 (see Fig. 34) an annotation list 3402, receiving a selection from the annotation list as a drag and drop input, receiving a touch input of touching the annotation displayed, activating, and 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the annotations of Frelburger to include the specific annotation list and drag-and-drop input as taught by Grunwald, in order to allow for the placement of selection of specific body marker annotations to represent more clearly what is the relative portion of the body being imaged by the ultrasound transducer, as recognized by Grunwald.

Regarding claims 11-12 and 73, Frelburger is silent with regards to selecting a ROI from the ultrasound image, indicating an identification mark on the ROI wherein the identification mark is adding a color to the ROI, and transmitting the ultrasound information about the ROI that has the indication mark to the first or second external device; and providing, on the screen of the ultrasound apparatus, a graphical user interface (GUI) for selecting the color for the ROI, receiving a user input through the GUI, the user input selecting the color from a list of colors that is displayed on the GUI, wherein the displaying the first ultrasound information and the ultrasound image on the first external device comprises adding the selected color to the ROI of the ultrasound image displayed on the first external device.
Grunwald teaches selecting a ROI from the ultrasound image (see paragraph [0168]: "ROI modes 802 and 902 allow the user to choose a region of interest in which to perform a color flow study or a power Doppler study."), indicating an identification mark on the ROI wherein the identification mark is adding a color to the ROI (see paragraph [0176]: "If the cursor shape is an arrow, then when the location of the cursor is a valid location, e.g., within an ROI, its color may be green. Outside the ROI the cursor 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of transmission of Frelburger to include the selection of an ROI through a GUI and identification mark as taught by Grunwald, in order to allow for the image to communicate a message to the user while the user is viewing the medical image, as recognized by Grunwald.

Regarding claim 13, Frelburger is further silent with regards to generating the second ultrasound information including at least among an analysis information about the ultrasound image provided by a 
Grunwald teaches generating the second ultrasound information including at least among an analysis information about the ultrasound image provided by a technologist operating the ultrasound apparatus, a measurement information with respect to the ultrasound image, and an object information (see paragraph [0081]: "Measure and annotate mode 312 includes performing measurements on and adding annotations to an image. Measure and annotate mode 312 is discussed in FIGS. 15 and 16, below.").
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of Frelburger to include the specific information generated on the ultrasound image as taught by Grunwald, in order to allow for effective interaction and data dependent optimization of the ultrasound interface and user, as recognized by Grunwald.

Claims 16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger in view of Halmann and Jin, as applied to claims 1, 5-6, 14-15, 17-18, 21, 68, 71, and 75 above, and further in view of Fallows et al., (US PG Pub 2005/0043620, hereinafter "Fallows").
Regarding claims 16 and 19-20, Frelburger discloses the invention substantially as claimed, however is silent with regards to providing a list of external devices that are configurable to communicate with the ultrasound apparatus, receiving a selection of the external device from the list of external devices, requesting a server for an authentication of the external device, receiving information of the sharing level of the external device from the server when the authentication has succeeded, transmitting a request for confirmation of the second ultrasound information to the second external device, and receiving a confirmation message of the second ultrasound information from the second external device.

At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the method of sharing information as taught by Frelburger to include the list of available devices and their sharing levels and confirmations, as taught by Fallows, in order to allow for an intra-device communications network for a network of diagnostic medical imaging devices which permits direct "peer to peer", decentralized, communications, and to allow devices to communicate with each other and share data, for example allowing a user to send image/study data from an image acquisition device to an image reviewing workstation, as recognized by Fallows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE M MCDONALD/               Examiner, Art Unit 3793      

/JEFFREY G HOEKSTRA/               Supervisory Patent Examiner, Art Unit 3793